DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and examined herein per Applicants 12/02/2019 filing.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2019 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. mental processes) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1-10 are to a method and claims 11-20 are to system.
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of mental processes. Where mental processes relates to concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. A method for managing operations at a worksite, the method comprising: 
determining, by a processor, a first quantity of a material moved by one or more machines during a first period; 
receiving, by the processor, a first data related to a demand forecast for the material for a second period subsequent to the first period; 
receiving, by the processor, a second data related to a weather forecast at the worksite for the second period; 
estimating, by the processor, a second quantity of the material to be moved for the second period based on the first data and the second data; and 
computing, by the processor, a change in a number of the one or more machines based on a difference between the first quantity and the second quantity for enabling movement of the second quantity of the material during the second period.

But for the nominal recitation of the processor the systems step could be done in the mind of a human using pen and paper or a simple calculator.  One of ordinary skill in the art would appreciated that a human using his mind to evaluate known or observed information about the materials and machine could use judgment and reasoning to estimate materials moved and compute a change in the number of needed/required machines to move the material.  The Office finds this to fall within the realm of an abstract idea.
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recite additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  The additional elements are found in the receiving steps of the claim.  The elements are found to be both insignificant extra solution activity (pre-solution data gathering) and  well-understood, routine, conventional activity of a computer.
Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent.”
Where 2106.05(d)(I)(2) of the MPEP states, “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., . . . TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").”
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated above the additional elements are found to be both insignificant extra solution activity (pre-solution data gathering) and  well-understood, routine, conventional activity of a computer.  When these elements are considered individually or as part of the order combination cannot transform the abstract idea in to patent eligible subject matter.
It is noted that the processors used to execute the method steps is found to be generic rather than special purpose in nature; therefore this component similarly cannot transform the abstract idea in to patent eligible subject matter.
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shike et al (US 20180137446 A1).
Claims 1 and 11
Shike teaches a method for managing operations at a worksite (Shike [1] “a construction management method”), the method comprising: 
determining, by a processor, a first quantity of a material moved by one or more machines during a first period (Shike [116] “the work machine is the excavator 4B, a workload of the excavator 4B represents a loading amount (amount that can be loaded on the haulage vehicle 5), a cutting amount (amount that can be excavated), and a banking amount (earth amount that can be banked) which can be executed by the excavator 4B per unit time. In the case where the work machine is the haulage vehicle 5, a workload of the haulage vehicle 5 represents an earth amount that can be transported by the haulage vehicle 5 per unit time”, also see [194]); 
receiving, by the processor, a first data related to a demand forecast for the material for a second period subsequent to the first period (Shike [219] “Construction actual achievement data is transmitted to the computer system 2 from the construction machine 4 that performs work, for example, in real time” and [221] “in real time, the construction actual achievement (performance) on that day. In other words, the construction management system 1 can constantly “visualize” a daily construction plan and construction actual achievement.”); 
receiving, by the processor, a second data related to a weather forecast at the worksite for the second period (Shike [125] “the variation factor data includes weather data for the construction site 3. The soil property data and buried object data are acquired from a preliminary survey conducted prior to construction. As a preliminary survey, a boring survey is exemplified. The weather data is acquired from the meteorological agency or a weather company.”); 
estimating, by the processor, a second quantity of the material to be moved for the second period based on the first data and the second data (Shike [147] “construction plan data calculation unit 20 can estimate, on the basis of a cutting region and a cutting amount from a current topography and the basic unit data indicating capacity of a work machine, a period within which a cutting process is completed in accordance with a type or a class of a work machine and the number of used work machines . . . can estimate, on the basis of a banking region and a banking amount from the current topography and basic unit data indicating capacity of a work machine, a period within which a banking process is completed in accordance with on a type or a class of a work machine and the number of used work machines”); and 
computing, by the processor, a change in a number of the one or more machines based on a difference between the first quantity and the second quantity for enabling movement of the second quantity of the material during the second period (Shike [209] “a plan in which three haulage vehicles 5 and two excavators 4B are used in the construction site during a period from the first day to the sixth day”, [264] “variation factor data includes at least one of soil property data indicating a kind and a state of earth of the construction site, buried object data indicating a buried object buried under the construction site 3, and weather data for the construction site 3. A period required for work is varied by the soil property of the construction site. For example, a period required for each kind of work such as excavating, dozing work, banking work, cutting work, leveling work, or loading work by the construction machine 4 is different in each case of using heavy soil, light soil, clayey soil, or sandy soil. Also, trafficability of the haulage vehicle 5 is varied by the soil property, and a transporting period required by the haulage vehicle 5 is also varied by the same. Additionally, a period required for work by a work machine is different between the case of fine weather and the case of rainy weather. Since the variation factors caused by such natural phenomena are considered, simulation accuracy of construction is further improved, and appropriate construction plan data can be calculated”)

With respect to the system claim 11 (Shike [1] “a construction management system”), that recites element similar to those rejected above and are also rejected based on the same reasoning given above.  The claim recites the additionally taught elements of 
one or more machines configured to move a material from a load location to a dump location at a worksite (Shike [60] “a haulage vehicle 5 that can transport earth” and [62] “haulage vehicle 5 transports earth from the construction site 3 to the outside of the construction site 3, and transports earth to the construction site 3 from outside the construction site”); and 
a server communicably coupled to the one or more machines (Shike [91] “construction machine 4 can perform data communication with the computer system”, also see [103]), the server including: 
a memory configured to store a set of computer readable instructions (Shike [96] “computer system 2 includes . . . storage device 202 including an internal memory such as a read only memory (ROM) or a random access memory (RAM), and an external memory such as a hard disk drive”); and 
a processor configured to execute the set of computer readable instructions (Shike [96] “computer system 2 includes: a processor 201 such as a central processing unit (CPU)”):

Claims 2 and 12
Shike teaches all the limitations of the method as claimed in claim 1 including detecting, by one or more sensing devices, a weight of the material moved during the first period, wherein the first quantity is determined based on the weight of the material (Shike [79], where amount is the equivalent of weight).

With respect to the system claim 12 (Shike [1]), that recites element similar to those rejected above and are also rejected based on the same reasoning given above.  

Claims 3 and 13
Shike teaches all the limitations of the method as claimed in claim 1, wherein the first data includes at least one of a stock value or a commodity rate associated with the material being moved by the one or more machines (Shike [136]).

With respect to the system claim 13 (Shike [1]), that recites element similar to those rejected above and are also rejected based on the same reasoning given above.  

Claims 4 and 14
Shike teaches all the limitations of the method as claimed in claim 1, wherein computing the change in the number of the one or more machines includes: 
estimating, by the processor, an increase in the number of the one or more machines if the second quantity is higher than the first quantity by a first value (Shike [147] and [165]); and 
estimating, by the processor, a decrease in the number of the one or more machines if the second quantity is lesser than the first quantity by a second value (Shike [147] and [165]).

With respect to the system claim 14 (Shike [1]), that recites element similar to those rejected above and are also rejected based on the same reasoning given above.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shike et al (US 2018/0137446 A1) as applied above and in further view of Greiner et al (US 2009/0099886 A1).

Claims 5 and 15
Shike teaches all the limitations of the method as claimed in claim 1, however Shike does not expressly teach the method further including: determining, by the processor, one or more parameters associated with an operation of the one or more machines for moving the material; detecting, by the processor, a deviation of the one or more parameters to an outside of a parameter threshold range; and generating, by the processor, a notification based on the deviation.
Greiner in the analogous art of managing machine payload based on haul road conditions teaches the claimed limitation of the method further including: 
determining, by the processor, one or more parameters associated with an operation of the one or more machines for moving the material (Greiner [16]);
detecting, by the processor, a deviation of the one or more parameters to an outside of a parameter threshold range (Greiner [54]); and 
generating, by the processor, a notification based on the deviation (Greiner [29] and [54]).
Both Shike and Greiner are concerned with the removal of material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Shike the determining, by the processor, one or more parameters associated with an operation of the one or more machines for moving the material; detecting, by the processor, a deviation of the one or more parameters to an outside of a parameter threshold range; and generating, by the processor, a notification based on the deviation as taught by Greiner since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to the system claim 15 (Shike [1]), that recites element similar to those rejected above and are also rejected based on the same reasoning given above.  

Claims 6 and 16
Shike in view of Greiner teaches all the limitations of the method; however Shike does not teach the following limitations, but Greiner does teach in analogous art the limitations as claimed in claim 5, 
wherein detecting, by the processor, a return of the one or more parameters into the parameter threshold range (Greiner [39]) 
pursuant to the generation of the notification (Greiner [25]), 
wherein the first quantity of the material is determined upon the return of the one or more parameters into the parameter threshold range (Greiner [30]).
Both Shike and Greiner are concerned with the removal of material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Shike the wherein detecting, by the processor, a return of the one or more parameters into the parameter threshold range pursuant to the generation of the notification, wherein the first quantity of the material is determined upon the return of the one or more parameters into the parameter threshold range as taught by Greiner since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to the system claim 16 (Shike [1]), that recites element similar to those rejected above and are also rejected based on the same reasoning given above.  

Claims 7 and 17
Shike in view of Greiner teaches all the limitations of the method as claimed in claim 5; however Shike does not teach the following limitations, but Greiner does teach in analogous art the limitations wherein the one or more parameters include a quantity of fuel consumed by the one or more machines during one operational cycle at the worksite, and the parameter threshold range includes a fuel consumption threshold range determined based on a least quantity of fuel consumed by the one or more machines during a similar operational cycle at the worksite (Greiner [19] and [41]).
Both Shike and Greiner are concerned with the removal of material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Shike the one or more parameters include a quantity of fuel consumed by the one or more machines during one operational cycle at the worksite, and the parameter threshold range includes a fuel consumption threshold range determined based on a least quantity of fuel consumed by the one or more machines during a similar operational cycle at the worksite as taught by Greiner since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to the system claim 17 (Shike [1]), that recites element similar to those rejected above and are also rejected based on the same reasoning given above.  

Claims 8 and 18
Shike in view of Greiner teaches all the limitations of the method as claimed in claim 5, however Shike does not teach the following limitations, but Greiner does teach in analogous art the limitations wherein the one or more parameters include a duration taken by the one or more machines to complete one operational cycle at the worksite, and the parameter threshold range includes a duration threshold range determined based on a least duration taken by the one or more machines to complete a similar operational cycle at the worksite (Greiner [19]).
Both Shike and Greiner are concerned with the removal of material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Shike the one or more parameters include a duration taken by the one or more machines to complete one operational cycle at the worksite, and the parameter threshold range includes a duration threshold range determined based on a least duration taken by the one or more machines to complete a similar operational cycle at the worksite as taught by Greiner since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to the system claim 18 (Shike [1]), that recites element similar to those rejected above and are also rejected based on the same reasoning given above.  

Claims 9 and 19
Shike in view of Greiner teaches all the limitations of the method as claimed in claim 5, however Shike does not teach the following limitations, but Greiner does teach in analogous art the limitations wherein the one or more parameters include a distance travelled by the one or more machines to complete one operational cycle at the worksite (Greiner [44]), and the parameter threshold range includes a distance threshold range determined based on a least distance taken by the one or more machines to complete a similar operational cycle at the worksite (Greiner [44]).
Both Shike and Greiner are concerned with the removal of material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Shike the one or more parameters include a distance travelled by the one or more machines to complete one operational cycle at the worksite, and the parameter threshold range includes a distance threshold range determined based on a least distance taken by the one or more machines to complete a similar operational cycle at the worksite as taught by Greiner since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to the system claim 19 (Shike [1]), that recites element similar to those rejected above and are also rejected based on the same reasoning given above.  

Claims 10 and 20
Shike in view of Greiner teaches all the limitations of the method as claimed in claim 5, however Shike does not teach the following limitations, but Greiner does teach in analogous art the limitations wherein the one or more parameters include a payload transferred by the one or more machines during one operational cycle at the worksite, and the parameter threshold range includes a payload threshold range determined based on a maximum quantity of payload transferrable by the one or more machines for a similar operational cycle at the worksite (Greiner [46-47]).
Both Shike and Greiner are concerned with the removal of material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Shike the one or more parameters include a payload transferred by the one or more machines during one operational cycle at the worksite, and the parameter threshold range includes a payload threshold range determined based on a maximum quantity of payload transferrable by the one or more machines for a similar operational cycle at the worksite as taught by Greiner since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to the system claim 20 (Shike [1]), that recites element similar to those rejected above and are also rejected based on the same reasoning given above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fuji et al (US 10,774,505 B2) teaches work machine control system includes: an acquisition unit configured to acquire a plurality of pieces of current topographical data of a work site where a work machine including a work unit performs work; a setting unit configured to set predetermined first current topographical data and second current topographical data from the plurality of pieces of current topographical data acquired by the acquisition unit; and an arithmetic unit configured to calculate a difference between the first current topographical data and the second current topographical data, and obtain revision data to revise the first current topographical data based on the difference and parameter information related to the current topography of the work site.
Lewis et al (US 2019/0087918 A1) teaches control system 106 may determine these numbers based on several factors including, for example, the container swap schedule described above, the imported delivery time per container, a number of delivery trucks or truck drivers available, a number of containers available, and any regulatory information (e.g., specific delivery black-out time information). The delivery black-out time information may include the inability to deliver during certain hours of the day, expected road closures due to weather, time for driver changes and rest stops, and others.
deKontz et al (US 20160299111 A1) teaches a systems and methods are disclosed for assessing environmental conditions. According to certain embodiments, environmental data is received from a machine traveling through a first location and a second location. 
Dawson (US 20070100760 A1) teaches method also includes determining, based on the predefined parameters provided by a user, one or more equipment solutions for performing the project, using at least one work machine. The method further includes calculating a fee associated with the one or more equipment solutions based on a predetermined usage characteristic. The method also includes providing the at least one work machine associated with the determined equipment solution to the user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/           Primary Examiner, Art Unit 3623